COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Clements
Argued at Richmond, Virginia


CHARLES M. POTTER
                                         MEMORANDUM OPINION * BY
v.   Record No. 0921-01-2              JUDGE JAMES W. BENTON, JR.
                                            FEBRUARY 12, 2002
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF RICHMOND COUNTY
                  Joseph E. Spruill, Jr., Judge

          James T. Maloney for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     The trial judge convicted Charles M. Potter of disorderly

conduct in violation of Code § 18.2-415.    Potter contends the

evidence was insufficient to support the conviction.    We affirm

the conviction.

                              I.

     Viewed in the light most favorable to the Commonwealth,

Archer v. Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831

(1997), the evidence proved that a judge previously had ordered

Donna Dodson and her former husband, David Dodson, to go to the

Richmond County Police Station to exchange physical custody of

their two children during each change in visitation.    On October

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
20, 2000, the children's mother delivered the children to their

paternal grandparents at the police station while her fiancé,

Charles M. Potter, waited for her at another location.    The mother

testified that a judge had ordered Potter to stay away from the

place where the exchange was to occur.

     The children's father had to work late and asked his parents

to get the children.    The mother testified that she "usually let

the grandparents pick them up sometimes" and that she had "no

problem with that."    After the grandparents received the children

at the police station, they took the children to a restaurant

where they intended to have dinner.     There they met Donna Rush,

the children's father's fiancée.

     Rush and the grandmother testified that, as they were waiting

to enter the restaurant, they saw the mother and Potter drive onto

the restaurant's parking lot.   The car twice went around the

restaurant, exited the parking lot, and then stopped in an

adjacent parking lot.   Because the restaurant was crowded, the

grandparents and Rush decided to go to another restaurant.    The

grandparents put the older child in their car and drove away.     As

the grandparents were leaving the restaurant's parking lot, the

mother's car passed them and again entered the restaurant's

parking lot.   Potter was "calling, [to the grandparents] where is

[the children's father]."

     As Rush was getting into her car with the younger child, the

mother drove to Rush's car and stopped such that the front of the

                                - 2 -
mother's car was pointing toward the side of Rush's car.     Potter

exited the mother's car, "hollering and screaming," and approached

Rush "in a very intimidating manner."    He cursed her and took

photographs of her.   Rush then entered her car and drove toward

the other restaurant.   The mother and Potter followed Rush,

driving "right up on [Rush's] bumper."   Rush stopped her car

before she got to the other restaurant to allow them to pass.

Instead, they stopped their car "facing [Rush's car] head-on."

Both the mother and Potter screamed and cursed at Rush while

Potter again approached Rush's car with his camera.   Rush

testified that she drove by the mother's car and stopped in the

restaurant's parking lot.

       The grandmother testified that she saw the mother's car

following close behind Rush's car when Rush left the first

restaurant.   At the second restaurant, the grandmother and the

grandfather went to the mother's car.    The grandmother said to

Potter, "What is going on?"   The grandmother testified that Potter

"was in a rage," cursed her, and swung at her.   She then swung at

him.   Neither one actually hit the other.   The police then

arrived.

       The trial judge found that Potter improperly injected

himself in the situation and created a problem by following Rush

to the other restaurant.    He found that Potter was "there to

provoke something.    To confront somebody with a camera and take



                                - 3 -
a flash photograph is an offensive gesture."    The judge

convicted Potter of disorderly conduct.

                                 II.

     In pertinent part, Code § 18.2-415 provides as follows:

                A person is guilty of disorderly conduct
             if, with the intent to cause public
             inconvenience, annoyance or alarm, or
             recklessly creating a risk thereof, he . . .
             engages in conduct [in any street, highway,
             public building, or while in or on a public
             conveyance, or public place] having a direct
             tendency to cause acts of violence by the
             person or persons at whom, individually,
             such conduct is directed . . . .

     In his ruling, the trial judge noted that the evidence was

conflicting on some issues.    For example, it was disputed

whether the judge in a prior proceeding had ordered Rush not to

be present with the children without their father.    Although one

of the children testified that she heard, while standing outside

a courtroom, conversation from inside that Rush "was not

supposed to have [either of the children]," Rush testified that

no judge had barred her from the presence of the children.     On

the other hand, the mother testified that Potter had been barred

from being present at the exchanges but that the judge only had

said "that it would be best that [Rush] did not pick up the

children."    The trial judge reasonably could conclude that by

instructing Potter to stay away from the exchange, the other

judge sought to preclude confrontations between the parties and

to avoid the type of events that transpired after this exchange.


                                 - 4 -
     According to well established principles, we assume that

the trial judge resolved the conflicting evidence against

Potter.   We cannot say that he erred in so doing.   "[T]he

credibility of witnesses and the weight accorded their testimony

are matters solely for the fact finder who has the opportunity

of seeing and hearing the witnesses."    Schneider v.

Commonwealth, 230 Va. 379, 382, 337 S.E.2d 735, 736-37 (1985).

     The evidence proved that Potter doggedly pursued Rush with

a camera and cursed her in an intimidating manner.      He had been

ordered not to be present during the visitation exchange, which

had just earlier occurred.   After he and the mother followed

close on the bumper of Rush's car, Potter again brandished the

camera and cursed Rush.   Eventually the incident resulted in

Potter swinging at the grandmother and her then swinging at him.

From this evidence, the trial judge could conclude that Potter's

conduct created a risk of violence in instigating these

confrontations.    The statute proscribes this type of conduct.

     Accordingly, we hold that the evidence was sufficient to

prove beyond a reasonable doubt that Potter committed the

charged offense.   We, therefore, affirm the conviction.

                                                          Affirmed.




                                - 5 -